



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Eid, 2018 ONCA 1044

DATE: 20181217

DOCKET: M49125 / M49822 (C63333)

Feldman, MacPherson and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Roland Eid

Appellant

Roland Eid, in person

Ghazala Zaman, for the respondent

Heard: December 12, 2018

APPEAL BOOK ENDORSEMENT

[1]

In terms of the motion for bail pending appeal, there is no material
    change since the matter was before MacPherson J.A.  The concerns that
    MacPherson J.A. identified in denying bail are still present.

[2]

In terms of the motion to appoint counsel, I am prepared to accept that the
    appeal is not devoid of merit given the low threshold for that determination. 
    I do note on that point, though, that a limited 684 application was made to explore
    the ineffective assistance of counsel issue and that counsel appears to have
    concluded that there is nothing to pursue in that regard.

[3]

In any event, Mr. Eid has failed to establish that he does not have
    sufficient means to retain counsel. The sparse material he provided, only this
    morning, manifestly fails to establish that fact.

[4]

Both motions are dismissed.


